Matter of Liebenstein v Irani (2015 NY Slip Op 01637)





Matter of Liebenstein v Irani


2015 NY Slip Op 01637


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-05470
 (Docket Nos. V-2686-10/12J, L, V2687-10/12J, L)

[*1]In the Matter of Margaret Liebenstein, respondent,
vFarokh Irani, appellant.
(Proceeding No. 1)In the Matter of Farokh Irani, appellant, v 
vMargaret Liebenstein, respondent. (Proceeding No. 2)


Hugh B. Ehrenzweig, Poughquag, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (William P. Warren, J.), dated April 26, 2013. The order granted the mother's motion for an award of an attorney's fee to the extent of awarding her an attorney's fee in the sum of $26,805.
ORDERED that the order is modified, on the facts and in the exercise of discretion, by reducing the award to the mother of an attorney's fee from the sum of $26,805, to the sum of $13,402.50; as so modified, the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in determining that the mother was entitled to an award of an attorney's fee (see Family Ct Act § 651[b]; Domestic Relations Law § 237[b]; Matter of Feng Lucy Luo v Yang, 104 AD3d 852; Matter of Belle v DeMilia, 19 AD3d 691). However, given the equities and circumstances of this case, the relative merits of the parties' positions, and their respective financial circumstances, an award of an attorney's fee to the mother in the total sum of $13,402.50, or half the amount awarded by the Family Court, is appropriate (see Judge v Judge, 48 AD3d 424; Timpone v Timpone, 28 AD3d 646).
The father's remaining contentions are unpreserved for appellate review and, in any event, without merit.
DILLON, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court